This opinion is subject to administrative correction before final disposition.




                                  Before
                      GASTON, BONNER, and HOUTZ
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                         David B. MORALEZ
                 Staff Sergeant (E-6), U.S. Marine Corps
                                Appellant

                              No. 202000153

                            Decided: 29 April 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                 Wilbur Lee

   Sentence adjudged 10 March 2020 by a general court-martial con-
   vened at Joint Base Pearl Harbor-Hickam, Hawaii, consisting of a mil-
   itary judge sitting alone. Sentence in the Entry of Judgment: reduc-
   tion to E-1, forfeiture of all pay and allowances, confinement for 27
   years, and a dishonorable discharge. 1

                             For Appellant:
             Lieutenant Commander Hannah Eaves, JAGC, USN




   1 Pursuant to a plea agreement, the convening authority suspended all confine-
ment in excess of 20 years.
              United States v. Moralez, NMCCA No. 202000153
                            Opinion of the Court

                               For Appellee:
                            Brian K. Keller, Esq.

                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2